                   Case 19-11292-KG            Doc 785        Filed 10/18/19         Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON OCTOBER 22, 2019 AT 10:00 A.M. (ET)2

I.       CONTINUED MATTERS:

         1.        Motion of the Class Claimants for Leave to File Class Proof of Claim [Docket
                   No. 76 – filed June 16, 2019]

                   Objection / Response Deadline:           July 1, 2019 at 4:00 p.m. (ET); extended to
                                                            September 5, 2019 at 4:00 p.m. (ET); extended
                                                            to October 25, 2019 at 12:00 noon (ET) for the
                                                            Debtors and the Official Committee of
                                                            Unsecured Creditors (the “Committee”)

                   Objections / Responses Received: None.

                   Related Documents:

                   i.      Amended Notice of Motion by Plaintiffs and Class Claimants for Leave to
                           File Class Proof of Claim [Docket No. 77 – filed June 17, 2019]

                   ii.     Notice of Submission of Proposed Form of Order Granting Motion by
                           Plaintiffs and Class Claimants for Leave to File Class Proof of Claim
                           [Docket No. 170 – filed June 26, 2019]




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the October 22, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Monday, October 21, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 22094391v.1
                   Case 19-11292-KG       Doc 785        Filed 10/18/19    Page 2 of 7



                   iii.   Order Approving Stipulation By and Between the Debtors, the Official
                          Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants,
                          the TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket
                          No. 640 – entered September 19, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         2.        Motion by Hospital Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and
                   7023 to Make Federal Rule of Civil Procedure 23 Applicable to These
                   Proceedings and to Permit the Filing of a Class Proof of Claim [Docket No. 404 –
                   filed August 7, 2019]

                   Objection / Response Deadline:       August 19, 2019 at 4:00 p.m. (ET); extended to
                                                        September 5, 2019 at 4:00 p.m. (ET); extended
                                                        to October 25, 2019 at 12:00 noon (ET) for the
                                                        Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents:

                   i.     Amended Notice of Motion [Docket No. 405 – filed August 7, 2019]

                   ii.    Notice of Filing of Supplemental Declarations [Docket No. 635 – filed
                          September 19, 2019]

                   iii.   Order Approving Stipulation By and Between the Debtors, the Official
                          Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants,
                          the TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket
                          No. 640 – entered September 19, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         3.        Third-Party Payor Class Action Claimants’ Motion to Apply Rule 23 of the
                   Federal Rules of Bankruptcy Procedure to These Proceedings and to Permit the
                   Filing of a Class Proof of Claim [Docket No. 486 – filed August 20, 2019]

                   Objection / Response Deadline:       September 3, 2019 at 4:00 p.m. (ET); extended
                                                        to September 5, 2019 at 4:00 p.m. (ET);
                                                        extended to October 25, 2019 at 12:00 noon
                                                        (ET) for the Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents:



                                                    2
RLF1 22094391v.1
                   Case 19-11292-KG       Doc 785        Filed 10/18/19    Page 3 of 7



                   i.     Order Approving Stipulation By and Between the Debtors, the Official
                          Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants,
                          the TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket
                          No. 640 – entered September 19, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         4.        Amended Motion by NAS Baby Class Action Claimants Pursuant to Fed. R.
                   Bankr. P. 9014 and 7023 to Make Federal Rule of Civil Procedure 23 Applicable
                   to These Proceedings and to Permit the Filing of a Class Proof of Claim [Docket
                   No. 513 – filed August 22, 2019]

                   Objection / Response Deadline:       August 29, 2019 at 4:00 p.m. (ET); extended to
                                                        September 5, 2019 at 4:00 p.m. (ET); extended
                                                        to October 25, 2019 at 12:00 noon (ET) for the
                                                        Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents:

                   i.     Order Approving Stipulation By and Between the Debtors, the Official
                          Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants,
                          the TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket
                          No. 640 – entered September 19, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         5.        Motion by ERISA Health Plans Class Action Claimants Pursuant to Fed. Bankr.
                   P. 9014 and 7023 to Make Federal Rules of Civil Procedure 23 Applicable to
                   These Proceedings and to Permit the Filing of a Class Proof of Claim [Docket No.
                   610 – filed September 16, 2019]

                   Objection / Response Deadline:       October 3, 2019 at 4:00 p.m. (ET); extended to
                                                        October 25, 2019 at 12:00 noon (ET) for the
                                                        Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents:

                   i.     Order Granting Motion for Shortened Notice and Expedited Consideration
                          of Motion by ERISA Health Plans Class Action Claimants Pursuant to
                          Fed. Bankr. P. 9014 and 7023 to Make Federal Rules of Civil Procedure
                          23 Applicable to These Proceedings and to Permit the Filing of a Class
                          Proof of Claim [Docket No. 615 – entered September 17, 2019]

                                                    3
RLF1 22094391v.1
                   Case 19-11292-KG       Doc 785        Filed 10/18/19   Page 4 of 7



                   ii.    Notice of Hearing [Docket No. 616 – filed September 17, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         6.        Disclosure Statement for Joint Chapter 11 Plan of Liquidation Proposed by Insys
                   Therapeutics, Inc. and its Affiliated Debtors [Docket No. 613 – filed September
                   17, 2019]

                   Objection / Response Deadline:       October 15, 2019 at 4:00 p.m. (ET); extended
                                                        to October 22, 2019 at 4:00 p.m. (ET) by
                                                        Notice at Docket No. 750; extended to October
                                                        24, 2019 at 4:00 p.m. (ET) for States, MDL
                                                        Plaintiffs, and the United States

                   Objections / Responses Received:

                   A.     Objection of Stockholder to Motion Converting These Cases to Cases
                          Under Chapter 7 of the Bankruptcy Code [Docket No. 719 – filed October
                          8, 2019]

                   B.     Objection of the Chubb Companies to the Disclosure Statement for Joint
                          Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and
                          its Affiliated Debtors [Docket No. 746 – filed October 15, 2019]

                   Related Documents:

                   i.     Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and its
                          Affiliated Debtors [Docket No. 612 – filed September 17, 2019]

                   ii.    Notice of Hearing to Consider Approving of Disclosure Statement for
                          Joint Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc.
                          and its Affiliated Debtors [Docket No. 619 – filed September 17, 2019]

                   iii.   Notice of Extended Deadlines to Object to (I) the Approval of the
                          Disclosure Statement and (II) the Relief Requested in the Solicitation
                          Procedures Motion [Docket No. 737 – field October 11, 2019]

                   iv.    Notice of Extended Objection Deadlines for and Continued Hearing to
                          Consider Approval of (I) the Disclosure Statement and (II) the Relief
                          Requested in the Disclosure Statement Motion [Docket No. 750 – filed
                          October 15, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         7.        Motion by NAS Baby Claimants That Have Duly Received a Notice to File Proof
                   of Claim in This Matter Pursuant to Fed. Bankr. P. 9014 and 7023 to Make

                                                    4
RLF1 22094391v.1
                   Case 19-11292-KG       Doc 785        Filed 10/18/19   Page 5 of 7



                   Federal Rule of Civil Procedure 23 Applicable to These Proceedings and to
                   Permit the Filing of a Class Proof of Claim on Their Behalf [Docket No. 628 –
                   filed September 18, 2019]

                   Objection / Response Deadline:       September 27, 2019 at 4:00 p.m. (ET);
                                                        extended to October 25, 2019 at 12:00 noon
                                                        (ET) for the Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         8.        Motion for an Order Pursuant to Bankruptcy Code Sections 105(a) and 1112(b)
                   Converting These Cases to Cases Under Chapter 7 of the Bankruptcy Code
                   [Docket No. 661 – filed September 25, 2019]

                   Objection / Response Deadline:       October 10, 2019 at 4:00 p.m. (ET); extended
                                                        to October 24, 2019 at 4:00 p.m. (ET) for the
                                                        Debtors and the Committee

                   Objections / Responses Received:

                   A.     Objection of Stockholder to Motion Converting These Cases to Cases
                          Under Chapter 7 of the Bankruptcy Code [Docket No. 720 – filed October
                          8, 2019]

                   Related Documents:

                   i.     Exhibits to Motion for an Order Pursuant to Bankruptcy Code Sections
                          105(a) and 1112(b) Converting These Cases to Cases Under Chapter 7 of
                          the Bankruptcy Code [Docket No. 663 – filed September 25, 2019]

                   ii.    Notice of Adjourned and Rescheduled Hearing [Docket No. 766 – filed
                          October 16, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

         9.        Motion of Debtors for Entry of an Order (I) Approving the Proposed Disclosure
                   Statement and the Form and Manner of the Notice of a Hearing Thereon,
                   (II) Establishing Solicitation and Voting Procedures, (III) Scheduling
                   Confirmation Hearing, and (IV) Establishing Notice and Objection Procedures for
                   Confirmation of the Debtors’ Plan [Docket No. 715 – filed October 8, 2019]




                                                    5
RLF1 22094391v.1
                   Case 19-11292-KG        Doc 785       Filed 10/18/19    Page 6 of 7



                   Objection / Response Deadline:       October 15, 2019 at 4:00 p.m. (ET); extended
                                                        to October 22, 2019 at 4:00 p.m. (ET) by
                                                        Notice at Docket No. 750; extended to October
                                                        24, 2019 at 4:00 p.m. (ET) for States, MDL
                                                        Plaintiffs, and the United States

                   Objections / Responses Received:

                   A.     Preliminary Objection of the MDL Plaintiffs Solely in Respect of
                          Approval of Certain Solicitation and Voting Procedures for the Disclosure
                          Statement for Joint Chapter 11 Plan of Liquidation Proposed by Insys
                          Therapeutics, Inc. and its Affiliated Debtors [Docket No. 723 – filed
                          October 10, 2019]

                   Related Documents:

                   i.     Notice of Extended Objection Deadlines for and Continued Hearing to
                          Consider Approval of (I) the Disclosure Statement and (II) the Relief
                          Requested in the Disclosure Statement Motion [Docket No. 750 – filed
                          October 15, 2019]

                   Status: The hearing on this matter has been continued to October 29, 2019 at 9:30
                           a.m. (ET).

II.      MATTER SUBMITTED UNDER CERTIFICATION:

         10.       Debtors’ First Omnibus Motion for Entry of an Order Authorizing the Rejection
                   of Certain Executory Contracts Nunc Pro Tunc to the Date of Filing of This
                   Motion [Docket No. 714 – filed October 8, 2019]

                   Objection / Response Deadline:       October 15, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:       None.

                   Related Documents:

                   i.     Certification of Counsel Regarding Order Granting Debtors’ First
                          Omnibus Motion for Entry of an Order Authorizing the Rejection of
                          Certain Executory Contracts Nunc Pro Tunc to October 8, 2019 [Docket
                          No. 784 – filed October 18, 2019]

                   Status: On October 18, 2019, the Debtors submitted a revised proposed form of
                           order under certification of counsel regarding this matter. Accordingly, a
                           hearing on this matter is only necessary to the extent the Court has any
                           questions or concerns.




                                                    6
RLF1 22094391v.1
                   Case 19-11292-KG   Doc 785    Filed 10/18/19   Page 7 of 7



Dated: October 18, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             7
RLF1 22094391v.1
